         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 1 of 21


                                                                            FILED
                                                                     tLS.OISTWCTCO^T
                                                                     OiStRlCTCr
Amanda F. Esch(Wyo. Bar #6-4235)
DAVIS & CANNON,LLP
P.O. Box 43
                                                                     2S15J?.H31 PHV.IU
Cheyenne, WY 82003
                                                                    ctrpwAH Harris.ciERit
Telephone: 307/634-3210
amanda@davisandcannon.com

Counselfor Plaintiffs

                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF WYOMING



EIGHTEEN SEVENTY L.P., AND MARIE
KENNEDY FOUNDATION,

                               Plaintiffs,                  Civil Action No. H6a;Z2-S
                     V.



RICHARD JAYSON,

                               Defendant.




                                             COMPLAINT

       Plaintiffs Eighteen Seventy L.P. and the Marie Kennedy Foundation (collectively

"Plaintiffs") allege as follows:

                                              The Parties

        1.     Plaintiffs are United States persons.

       2.      Plaintiff Eighteen Seventy L.P.("Eighteen Seventy")is a limited partnership

organized under the laws of Delaware, with its principal place of business in the District of

Wyoming,in Big Horn, Wyoming.


       3.      Eighteen Seventy is a private investment partnership owned by three brothers:

Paul Kennedy,Peter M. Kennedy III, and John Kennedy.
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 2 of 21




       4.      Eighteen Seventy's business is making decisions to invest in stocks, bonds,

commodities, futures and other investment instruments, including private equity. Its business of

investment decision-making is managed by two partners, Paul Kennedy and Peter M.Kennedy

III, both of whom participated in the investment decisions described herein.


       5.      Peter M.Kennedy III, currently resides, and during all relevant times resided, in

Big Horn, Wyoming. John Kennedy also was a resident of Wyoming during the relevant times.


       6.      Plaintiff Marie Kennedy Foundation (the "Foundation")is a private foundation

formed under the laws of the State of Delaware, with its principal place of business in the

District of Wyoming,in Big Horn, Wyoming.


       7.      The Foimdation makes grants to qualified grantees from a pool of capital, which

is invested to generate funds for grants. Peter M. Kennedy III, President ofthe Foundation,

makes the investment decisions for the Foundation in Wyoming,including the investment

decisions described herein, with the participation ofPaul Kennedy, Vice President ofthe

Foundation.



       8.      During the period of2012 to 2016, Plaintiff Eighteen Seventy beneficially

purchased shares of CRUPE Pte. Ltd.("CRUPE" or "the Company"), a company organized and

existing under the laws of Singapore and managed in Zurich, Switzerland, and debt of CRUPE's

subsidiary, CRUPE Framing GmbH("CRUPE Framing").


       9.      During the period of2013 to 2016, the Foundation also purchased shares of

CRUPE and debt of CRUPE Framing.
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 3 of 21




        10.    Defendant Richard Jayson ("Jayson" or the "Defendant")is a domiciliary and

resident of the United Kingdom.


        11.    Defendant was a founding principal of CRUPE,as one of CRUPE's four

organizers who were accorded CRUPE common shares restricted to "founders"(in contrast to

CRUPE preference shares, restricted to outside investors, such as Plaintiffs).


        12.    Prior to joining CRUPE,Jayson was a sophisticated professional and certified

public accountant, and had a long and close business relationship with Stuart Robertson

("Robertson"), another CRUPE founder who became CRUPE's CEO.


        13.     Defendant served as a Director and Chief Financial Officer of CRUPE,and

General Manager of CRUPE's China Operations from approximately 2011 until 2016.


        14.    In his aforementioned roles. Defendant was aware of, had a hand in, and approved

the offerings of securities to Plaintiffs. In his various roles. Defendant also negotiated terms of

certain investments in CRUPE securities made by Plaintiffs.


       15.     Due to Defendant's conduct described herein. Plaintiffs only first discovered the

matters complained of herein within the past four years.


       16.     Defendant was also a director and officer of CRUPE Framing, which offered and

issued debt securities to Plaintiffs. Similar to his role in CRUPE,Defendant acted as Chief

Financial Officer of CRUPE Framing from approximately 2012 to 2016, with similar

responsibilities to his role as CFO of CRUPE.
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 4 of 21




        17.    In the capacities described above, Defendant had duties of care and loyalty to (a)

be informed about and record the true state of CRUPE's and CRUPE Framing's assets and

liabilities, as well as its financial and operating condition and prospects, which would be relied

upon by investors, such as Plaintiffs, in connection with their purchase of securities of CRUPE

and of CRUPE Framing;(b) preserve and protect the value of investors' share and debt interests

in CRUPE and CRUPE Framing; and (c)inform investors if he became aware that material facts

were not being, or were falsely or erroneously being, provided to potential investors in

connection with CRUPE and CRUPE Framing's offerings of securities.

        18.    During his tenure at CRUPE and CRUPE Framing until 2015, Defendant was

grossly negligent and breached his fiduciary duties to investors, such as Plaintiff, by primarily

serving the interests of Stuart Robertson to the detriment of investors of CRUPE and CRUPE

Framing.

                                            Jurisdiction


       19.     The Court has subject matter jurisdiction because this is an action between

citizens of a State and a citizen or resident of a foreign state. 28 U.S.C. § 1332.


       20.     The Court has personal jurisdiction over the Defendant because he transacted

business within the United States and within the State of Wyoming and/or committed acts within

the United States and within the State of Wyoming that caused harm to Plaintiffs in the State of

Wyoming.


       21.     As described herein. Defendant had a role in making continuous securities

offerings in the United States and in the State of Wyoming, amounting to at least nine separate

offerings of over $60,000,000, of which $13,000,000 were sold to investors in Wyoming and

elsewhere in the United States.
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 5 of 21




       22.     The foundational documents upon which the offerings and Plaintiffs' investments

in CRUPE and CRUPE Framing were made were offering documents("Offering Documents")

consisting of an Investment Agreement, a Subscription Agreement, and an Information

Memorandum setting forth material information about CRUPE's assets, liabilities, operations,

financial condition, and prospects.


       23.     The Offering Documents were delivered to Plaintiff Eighteen Seventy in

Wyoming.


       24.     The Offering Documents and other investment documents that were part ofthe

offering of CRUPE and CRUPE Framing's securities to Plaintiffs unambiguously put Defendant

on notice that he was dealing with a Wyoming entity:


               a.     The Investment Agreement, detailed more fully below, expressly sets forth

                      that Eighteen Seventy's address is "P.O. Box 787,98 Little Goose Canyon

                      Road, Big Horn, Wyoming, USA 82833." The Investment Agreement

                      was signed by Eighteen Seventy and by Defendant.


               b.     The Subscription Agreement that also was a part ofthe Offering

                      Documents expressly sets forth Eighteen Seventy's address as "P.O. Box

                      787,98 Little Goose Canyon Road, Big Horn, Wyoming, USA 82833."


              c.      Soon after the Offering Documents were delivered to Wyoming,Eighteen

                      Seventy entered into a loan agreement with CRUPE,detailed more fiilly

                      herein, in which the address ofthe lender Eighteen Seventy is set forth as

                      "P.O. Box 787,98 Little Goose Canyon Road, Big Horn, Wyoming,USA
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 6 of 21




                      82833." This loan agreement was signed by Eighteen Seventy and by

                      Defendant. Defendant also participated in the negotiation of the loan

                      agreement.


               d.     A separate loan agreement between Eighteen Seventy as lender and

                      CRUPE Framing as borrower, detailed more fully herein, sets forth the

                      address of the lender Eighteen Seventy as "98 Little Goose Canyon Road,

                      Big Horn, Wyoming, USA 82833." Further, in the "notices" section, the

                      agreement requires notice to be given to the Borrower's CFO (Defendant),

                      and to Eighteen Seventy at "98 Little Goose Canyon Road, Big Horn,

                      Wyoming,USA 82833." This loan agreement was signed by Eighteen

                      Seventy (per "Paul Kennedy, Partner") and by Defendant in three separate

                      places. Defendant also participated in the negotiation ofthis loan

                      agreement.



       25.    In addition, it was common knowledge among CRUPE's and CRUPE Framing's

management and directors, and known to Defendant,that Eighteen Seventy was a Wyoming-

based entity, that Eighteen Seventy partner Peter M.Kennedy III was a resident of Wyoming,

and that Paul Kennedy was likewise a partner of Eighteen Seventy.


       26.    As a consequence, the hundreds of communications(email and phone calls and

face-to-face meetings) between Defendant and partners ofEighteen Seventy were concluded

with Defendant's full knowledge and appreciation that he was dealing with a Wyoming entity.


       27.    As referenced above. Defendant was aware of, and authorized, the specific

offerings of securities to Eighteen Seventy and the Foundation, upon which this Complaint is
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 7 of 21




based. He was also copied on many emails that made up the offer of securities to Plaintiffs,

Wyoming entities. As a result ofthat involvement and his role as Director and CFO of CRUPE,

Defendant was keenly aware that Plaintiffs were far and away the largest investors in CRUPE.


        28.     Accordingly, Defendant purposely directed activity toward Wyoming through

substantial and knowing contacts with Wyoming,the headquarters of CRUPE's largest investor.

Eighteen Seventy and related entity the Marie Kennedy Foundation; and reasonably expected to

be held to account in Wyoming for his role in causing damages to CRUPE's largest investor, a

Wyoming entity, and to Marie Kennedy Foundation, also a Wyoming entity.


                                             Background


        29.     As detailed below, Jayson breached his fiduciary duties and was grossly negligent

in performing his responsibilities, resulting in substantial injury to Plaintiffs.


        30.     CRUPE was founded to market and to sell a unique building material throughout

the world. The building material is created by combining a proprietary CRUPE additive with

gypsum and cement that causes them to bind. The material can then be mixed with expanded

polystyrene or perlite to create what was said to be an environmentally-friendly, seismically,

thermally and acoustically superior building compound that is lighter than other building

materials, with the added benefit of being fire-retardant.


       31.     Prior to investing in CRUPE and CRUPE Framing, Plaintiffs were advised that

the proprietary CRUPE additive was acquired from its inventors, was technology that was not

able to be reverse engineered, and was being protected by patents pending in the United States

and foreign countries. Plaintiffs were further advised that the technology, patent position, know-
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 8 of 21




how and registered trademarks constituted the intellectual property of CRUPE(owned through a

subsidiary named CRUPE IP GmbH).


       32.     The CRUPE technology is the most valuable part of CRUPE's intellectual

property ("IP") and has been the most valuable, and nearly the exclusive, asset ofthe Company.


       33.     In an Option Agreement signed by Defendant dated October 1, 2013, Defendant

confirmed the IP's value at $100,000,000.


                                        Offering Documents


       34.     Beginning in around 2011, CRUPE sought funding to develop CRUPE's products

based upon its IP and to market them.


       35.     To raise capital for CRUPE,the Offering Documents were prepared with

Defendant's input.


       36.     As described above, the Offering Documents were provided to Eighteen Seventy

in the District of Wyoming to induce it to invest in CRUPE securities, and both Plaintiffs relied

on the Offering Documents in their decisions to invest in CRUPE securities and issue loans to

CRUPE and CRUPE Framing.


       37.     Defendant allowed the following erroneous material statements to be made in the

Information Memorandum provided to Plaintiffs:


               a.     That the CRUPE additive material was "fully developed and

                      commercialized," when in fact it was not;


               b.     That when mixed with synthetic gypsum, the product suffers "no
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 9 of 21




                       deterioration," when in fact there is significant deterioration from chloride

                       in the mixed product;


               c.      That net and gross margins are 300% and 600%, when in fact the margins

                       were at least 90% less than the stated margins; and


               d.      That there were only two "Key Risks"—^product liability and competitors

                       copying the technology—^when in fact there were other serious and

                       material undisclosed risks, of which the Defendant should have been well

                       aware, including risks due to conflicts of interests, personal financial

                       aggrandizement, waste of corporate assets, incompetent management, and

                       the loss of control over and exclusive rights to the Company's IP.


       38.     Defendant also stood by silently and was grossly negligent and breached his

fiduciary duties in failing to ensure disclosure in the Information Memorandum ofimportant

facts to investors, including Plaintiffs. These included:


               a.      Failure to disclose that there were no reasonable or customary restraints on

                       the authority ofthe CEO of CRUPE to remove funds from the Company;


               b.      Failure to disclose the existence and terms of(i) the management contract

                       given to East Pacific Group Ltd., CRUPE's CEO's own management

                       company and alter ego,(ii) the management contract given to Northchase

                       Ltd., Defendant's own management company, and (iii) other management

                       contracts, including that those contracts committed CRUPE to pay

                      $3,000,000 in sign-on bonuses, and that Eighteen Seventy's EUR 2.5
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 10 of 21




                        million investment was to be applied substantially to those bonuses, rather

                        than to developing the business of CRUPE;


                c.      Failure to disclose that the East Pacific Group Ltd. management contract

                        was a device that was employed by Stuart Robertson, CRUPE's CEO,to

                        violate Swiss laws requiring all Swiss income of Swiss residents(of which

                        Robertson was one)to be reported, which to investors, such as Plaintiffs,

                        was a fact material to (i) an assessment ofthe honesty ofthe management,

                        and (ii) an evaluation of CRUPE's liabilities; and


                d.      Failure to disclose that CRUPE's legal counsel (i) had serious conflicts as

                        he was the private attorney for Stuart Robertson and his wife, and (ii) had

                        received from Robertson, purportedly acting for CRUPE,an investment

                        "gift" of approximately $1 million that was not disclosed to other

                        investors and was to the detriment of other investors, such as Plaintiffs.


        39.     The Company's control ofthe IP was the fundamental basis for an investment in

the securities offered to Plaintiffs.



        40.     As with many start-up companies with disruptive technology, the true value of

CRUPE rested in its control ofthe IP, and CRUPE's control ofthe IP was a decisive factor in

Plaintiffs' decision to invest.



        41.     The Offering Documents set forth the following with respect to the company's IP:


                a.      In the Information Memorandum,the statement that CRUPE,the

                        Singapore parent company in which Plaintiffs invested, owned through


                                                 10
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 11 of 21




                         subsidiaries the patented technology on which the CRUPE business was

                         based;


                b.      In the Subscription Agreement,the statement that CRUPE was the indirect

                         owner of 100% ofthe shares ofthe CRUPE subsidiary that owned the IP,

                         and that the Company was taking all steps to protect its intellectual

                         property;


                c.      In the Investment Agreement,the statement that,"The Company

                        [CRUPE]has been provided all the technology, patents and intellectual

                        property rights associated therewith (the TP'), which it uses for its

                        business on an irrevocably [sic] and exclusive basis by the inventors

                        thereof. It is the agreement with the inventors that all the IP will be held,

                        registered, maintained and developed by the Company and its subsidiaries

                        henceforth as ovmer of the IP;" and that the Company is taking all steps to

                        protect the IP; and


                d.      Further, in the Investment Agreement,the statement that the Defendant

                        personally warranted that he would not take any action to transfer or

                        license the IP outside the ordinary course of business or to dispose of any

                        part of the business valued in excess ofEUR 1 million.


        42.     Defendant, however, stood silent and was grossly negligent and breached his

fiduciary duties in failing to disclose to Plaintiffs that, as early as 2011 (prior to Plaintiffs' initial

investments), Stuart Robertson planned to transfer out of CRUPE's control, for nothing, the

shares of CRUPE IP, the CRUPE subsidiary which held the IP.

                                                    11
          Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 12 of 21




          43.   Thereafter, Defendant remained silent and was likewise grossly negligent and

breached his fiduciary duties in failing to disclose to Plaintiffs that the plan to transfer out ofthe

Company's control the IP—^with a value far in excess ofEUR 1 million—^had been devised and

implemented, and that CRUPE and its beneficial owners were thus deprived oftheir most

valuable asset. Nor did Defendant disclose to Plaintiffs that the commitments,including

Defendant's personal commitments set forth in the Investment Agreement, had not been

honored.



          44.   On or about February 2, 2012, relying on the Offering Documents and as a result

of Defendant's gross negligence in failing to fulfill his duties and inform Plaintiffs of critical

information. Eighteen Seventy invested EUR 2.5 million (the equivalent of$3,313,000)in

CRUPE A-1 Preference Shares.



          45.   Also due to Defendant's gross negligence through silence and failure to fulfill his

duties:



                a.     Eighteen Seventy purchased additional CRUPE A-1 Preference Shares for

                       $1,800,000 in July 2012, $500,000 in September 2013,$1,000,000 in May

                       2014,$300,000 in November 2014, and provided loans of$200,000 in

                       May 2015 and $70,000 in April 2016;


                b.     Eighteen Seventy invested another $2,000,000 by way of a loan facility to

                       CRUPE in October 2012, and an additional $700,000 by way of a loan

                       facility in October 2014; and


                c.     The Foundation purchased CRUPE A-1 Preference Shares for $150,000 in



                                                  12
        Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 13 of 21




                       September 2013, and invested another $420,000 by way of a loan facility

                       to CRUPE Framing in September 2013, and $35,000 in July 2016.


                Continuation of Gross Negligence and Breach of Fiduciary Duties



        46.     Stuart Robertson, oftentimes copying the Defendant, distributed to Plaintiffs

statements that concealed the true state of affairs and induced them to invest more money by

purchasing shares or loaning money to CRUPE and its subsidiaries.


       47.     The statements boasted repeatedly of a large and growing order book, with the

intention to lead investors, such as Plaintiffs, to conclude, and to lull them into believing, that

sales and profits expectations were extremely positive, as sales and profits flow fi:om committed

orders. Those statements included, at various times, for example, that the "order book" had 400

homes "signed" in Uruguay and steel frames for "500 homes confirmed;" that the "order book is

in excess of US $600 million;" and that the "order book is $610 million."


       48.     CRUPE's actual revenue over the 2012 to 2015 period, however, was only $3

million in the aggregate, mainly from sales of steel, rather than sales ofthe CRUPE additive.


       49.     During that 2012 to 2015 timeffame. Defendant was the CFO responsible for

financial matters, and for the preparation and/or verification ofthe Company's financial data,

including the data contained in CRUPE's order books.


       50.     As a result of Defendant's gross negligence and breach of his fiduciary duties, the

order books used a definition of"orders" that was misleading and inappropriate, as it included

orders with significant contingencies regarding performance, and disassociated expected cash to

flow from orders. Due to the Defendant's silence as to these deficiencies. Plaintiffs made


                                                  13
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 14 of 21




investment decisions based on materially false information in regard to their review ofthe order

books.



         51.   In addition, other financial data distributed to Plaintiffs throughout the relevant

period confirmed that the IP was an asset, and under the control of CRUPE, when it was not.

The Defendant was grossly negligent and breached his fiduciary duties in failing to correct such

information before CRUPE distributed such information to Plaintiffs.



                               The CRUPE Framing Investment


         52.   In or about June 2013, Robertson solicited Plaintiffs Eighteen Seventy and the

Foundation to invest in secured loans to CRUPE Framing, said to be a special purpose subsidiary

formed to hold title to machines called "rollformers." Rollformers are machines into which

blank rolls of steel are fed, in order to be molded and cut to produce building frames. They are

put out on contract to customers who pay a royalty on each meter of steel formed by the

machines.



         53.   Plaintiffs ultimately decided to make loans to CRUPE Framing pursuant to a loan

agreement.


         54.   To further induce Eighteen Seventy and the Foundation to provide CRUPE

Framing with financing. Defendant caused to be prepared analyses indicating the number of

rollformers in the field, the contracts for their use, and the royalties to be generated. Defendant

was aware that these analyses would be distributed to Plaintiffs, and was grossly negligent and

breached his fiduciary duties in failing to advise Plaintiffs that(a)the vehicle used was not a

special purpose vehicle, but was one laden with debt;(b)the analyses included streams of

payment from rollformers that were not under fixed contract and might be vulnerable due to

                                                 14
        Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 15 of 21




design flaws in the rollformers; and (c)the Company failed to implement provisions, negotiated

by Defendant, that there be an escrow for the royalty payments and perfection ofthe Plaintiffs'

security interest in CRUPE Framing's rollformers.


                       Transfer of Collateral for CRUPE Financing


        55.    In 2012, Eighteen Seventy was induced to provide CRUPE with $2,000,000 in

financing via a letter of credit facility. Defendant was involved in the negotiations, and executed

the agreement.


       56.     The loan agreement required CRUPE to secure the loan with collateral consisting

ofthe shares of CRUPE's subsidiaries. Among the subsidiaries was CRUPE IP, which held the

IP.



       57.     In September 2014, also based on negotiations in which the Defendant was

involved. Eighteen Seventy was induced to provide CRUPE with another $700,000 under a

related letter of credit facility and to invest another $300,000 in CRUPE shares. Defendant

executed the Transfer Agreement that transferred the shares of CRUPE IP out of CRUPE's

control for no consideration. As a direct consequence ofthat transfer, an indispensable covenant

in the loan agreement, which afforded Eighteen Seventy collateral that included the IP, was

violated.



       58.     Defendant remained silent and once again was grossly negligent and breached his

fiduciary duties in failing to disclose to Eighteen Seventy the material fact that the loan

agreement was violated by reason ofthe transfer ofthe collateral supporting it.




                                                 15
         Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 16 of 21




        59.     As an express condition to providing the investments described in Paragraph 57

above, Eighteen Seventy required that there would be no further payments to management-

controlled offshore companies,such as East Pacific Group and Northchase, until the Company

became profitable.


        60.     Defendant caused to be prepared and disseminated to Eighteen Seventy

confirmatory spreadsheets that reflected $0 in the line entry for payments to the offshore

management companies. In reliance on the agreement and confirmatory spreadsheets. Eighteen

Seventy agreed to restructure its previous letter of credit facility for $2,000,000, provide the

additional $700,000, and invest an additional $300,000.


        61.     Notwithstanding this agreement, almost immediately, Robertson, with the

knowledge of Defendant, caused the Company to transfer $779,000 ofEighteen Seventy's

financing to their offshore companies.


       62.     Defendant remained silent and was grossly negligent and breached his fiduciary

duties in failing to disclose to Plaintiffs the breach ofthe investment condition.


                                   FIRST CLAIM FOR RELIEF
                                         (Gross Negligence)

       63.      Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 62 hereof as though fully set forth herein.


       64.     Defendant, as a Director and CFO of CRUPE,and of CRUPE Framing, and

General Manager of CRUPE's China Operations from approximately 2011 until 2016, owed

Plaintiffs a duty to use the reasonable care and diligence as an ordinarily prudent person would

exercise in a similar situation.


                                                 16
        Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 17 of 21




       65.     By his actions and inactions, the Defendant was grossly negligent in

demonstrating indifference to his legal duties, utter forgetfulness oflegal obligations, and a

heedless and palpable violation of legal duties respecting the rights of Plaintiffs. By those

actions and inactions. Defendant exhibited a manifestly smaller amount of care than

circumstances require of a person of ordinary prudence in his position.


       66.     Defendant, as a Director and CFO of CRUPE and CRUPE Framing, and General

Manager of CRUPE's China Operations from approximately 2011 until 2016, owed Plaintiffs

duties to use reasonable care and diligence in the performance of his duties, including, but not

limited to, the following: (a) being informed about and recording the true state of CRUPE's and

CRUPE Framing's assets and liabilities, as well as its financial and operating condition and

prospects, including CRUPE's revenue, sales, order books, assets and liabilities, and expected

profits, which would be relied upon by investors such as Plaintiffs in connection with their

purchase of securities of CRUPE and issuing loans to CRUPE Framing;(b) preserving and

protecting the value of investors' share and debt interests in CRUPE and CRUPE Framing; and

(c)informing investors if he became aware that material facts were not being provided, or being

falsely provided, to potential investors in connection with CRUPE and CRUPE Framing's

offerings of securities, including especially the status of CRUPE's IP, its most valuable asset;(d)

ensuring that other information disseminated to Plaintiffs was not materially misleading and

inappropriate, or omitted to state material facts;(e) ensuring that CRUPE disclosed accurate use

of proceeds for which CRUPE asked Plaintiffs for funding; and/or (f)informing Plaintiffs of

potential conflicts of interest and/or self-dealing by CRUPE's CEO and legal counsel.


       67.     Defendant breached his duties, and was grossly negligent by his actions and

inactions, including, but not limited to, the following: (a)allowing erroneous material statements

                                                17
        Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 18 of 21




to be made in the Information Memorandum distributed to Plaintiffs;(b)failing to ensure that

Plaintiffs were made aware of material information omitted from the Information Memorandum,

such as the lack of constraints on the CEO,the existence of and terms and purpose of

management contracts with East Pacific Group, Ltd. and Northchase Ltd.,the Defendant's

management company, and the potentially serious conflict of interest of CRUPE's legal counsel,

and the preferential, sweetheart deal given to the legal counsel;(c)failing to disclose that

Robertson intended to transfer CRUPE's IP, the Company's most valuable asset, out of CRUPE;

(d)failing to disclose CRUPE's actual committed orders and revenue prospects, in contrast to the

grossly exaggerated amounts Robertson bragged about in statements to Plaintiffs;(e)failing to

disclose to Plaintiffs accurate information about its investment in CRUPE Framing;(f)failing to

disclose that CRUPE had transferred its valuable IP, unbeknown to Plaintiffs; and/or(g)failing

to disclose to Plaintiffs that, through Robertson's actions and/or inactions, the terms of both the

Investment Agreement and an investment condition in a loan agreement with Plaintiffs had been

violated.



       68.     For each ofthe actions and/or inactions described above. Defendant acted without

being reasonably informed, or was informed and failed to take necessary and proper action.


       69.     For each ofthe actions and/or inactions described above. Defendant acted with

gross negligence.


       70.     As a direct and proximate cause of Defendant's gross negligence, Plaintiffs

invested in CRUPE and its subsidiary, CRUPE Framing, and suffered damages of at least

$10,488,000.




                                                 18
        Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 19 of 21




                                  SECOND CLAIM FOR RELIEF
                                    (Breach of Fiduciary Duty)

        71.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 70 hereof as though fully set forth herein.


        72.     As a director and CFO of CRUPE and CRUPE Framing, Defendant served in a

fiduciary capacity and owed duties of care and loyalty and to act as an ordinarily prudent person

would to(a)inform himself ofand record the true state of CRUPE's assets and liabilities, as well

as its financial and operating condition and prospects, which would be relied upon by investors,

such as Plaintiffs, in connection with their purchase of securities of CRUPE and of CRUPE

Framing;(b) preserve and protect the value of investors' share and debt interests in CRUPE and

CRUPE Framing; and (c) to notify investors, such as Plaintiffs, if he became aware that material

facts were not being provided to potential investors, or that material facts provided to potential

investors were erroneous, in connection with the offerings of securities of CRUPE and CRUPE

Framing.


       73.     By his actions and inactions. Defendant grossly failed to perform and/or neglected

his fiduciary duties, constituting a breach of his fiduciary duties.


       74.     Defendant's actions and inactions in breaching his fiduciary duties included, but

are not limited to: (a) allowing erroneous material statements to be made in the Information

Memorandum and distributed to Plaintiffs;(b)failing to ensure that Plaintiffs were made aware

of material information missing from the Information Memorandum;(c)failing to disclose

CRUPE's actual revenue prospects to Plaintiffs;(d)failing to disclose to Plaintiffs accurate

information about its investment in CRUPE Framing;(e)failing to disclose that CRUPE had




                                                  19
        Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 20 of 21




transferred its valuable IP, and (f)failing to disclose that Robertson violated the terms of an

investment condition in a loan agreement with Plaintiffs.


       75.     As a direct and proximate cause of Defendant's actions and inactions, Plaintiffs

suffered damages ofat least $10,488,000.


WHEREFORE,the Plaintiffs request the following:

               a.      Compensatory, consequential and general damages in an amount to be

                       determined at trial, but in no event less than $10,488,000;


               b.      Costs and disbursements incurred in the prosecution ofthis action;


               c.      Pre-judgment and post-judgment interest on any award;


               d.      Reasonable attorneys' fees; and


               e.      Such other and further relief as is just and proper.


                                     JURY TRIAL DEMAND


       Plaintiff demands a jury trial on all issues so triable.

       Dated: January 31, 2019




                                                 20
Case 2:19-cv-00022-SWS Document 1 Filed 01/31/19 Page 21 of 21




                      DAVIS & CANNON,




                      Amanda F. Esch (Wyo. Bar #6-4235)
                      P.O. Box 43
                      Cheyenne, WY 82003
                      Telephone: 307/634-3210
                      amanda(a).davisandcannon.com


                      Counselfor Plaintiffs
